DETAILED ACTION
Allowable Subject Matter
Claims 1-14 and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

The prior art does not appear to disclose (as recited in claim 1):
determine a particular proportion of adjustment of the program step size and the program step duration to adjust the determined PET toward the target PET; and in response to the determined PET being different than the target PET and independent of the one or more program step characteristics reaching a threshold, adjust the program step size and the program step duration to adjust the determined PET to the target PET.

The prior art does not appear to disclose (as recited in claim 10):
determining a particular proportion of adjustment of the program step size and the program step duration to adjust the determined PET toward the target PET; and in response to the determined PET being different than the target PET and independent of whether the one or more program step characteristics reaches a threshold, adjusting the program step size and the program step duration to adjust the determined PET to an adjusted PET.

The prior art does not appear to disclose (as recited in claim 14):
determine a particular proportion of concurrent adjustment of the program step size and the program step duration to adjust the determined PET toward the target PET; and adjust one or more program step characteristics by determined amounts to adjust a program effective time (PET) for programming at least a portion of the plurality of memory cells.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612.  The examiner can normally be reached on M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME LEBOEUF/Primary Examiner, Art Unit 2824